Case: 13-11145      Document: 00512797212         Page: 1    Date Filed: 10/08/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT     United States Court of Appeals
                                                       Fifth Circuit

                                                                                   FILED
                                                                               October 8, 2014
                                    No. 13-11145
                                  Summary Calendar                              Lyle W. Cayce
                                                                                     Clerk


Consolidated with 13-11146

UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JESUS CRESPIN SANCHEZ,

                                                 Defendant-Appellant


                  Appeals from the United States District Court
                       for the Northern District of Texas
                             USDC No. 4:11-CR-27-1
                             USDC No. 4:11-CR-28-1




Before HIGGINBOTHAM, JONES, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       In these consolidated appeals, Jesus Crespin Sanchez appeals from the
district court’s orders revoking his concurrent supervised release terms and
imposing consecutive prison terms of 18 months, 21 months, and 21 months.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-11145   Document: 00512797212     Page: 2   Date Filed: 10/08/2014


                                  No. 13-11145
                                c/w No. 13-11146
Sanchez contends that the district court committed a procedural error when it
interpreted U.S.S.G. § 7B1.4 as recommending consecutive revocation
sentences.
      We review a preserved challenge to a revocation sentence under the
plainly unreasonable standard. United States v. Miller, 634 F.3d 841, 843 (5th
Cir. 2011). We evaluate whether the district court procedurally erred before
we consider the substantive reasonableness of the sentence imposed under an
abuse-of-discretion standard.    Id. (internal quotation marks and citations
omitted). In reviewing for procedural error, we review the application of the
Guidelines de novo. See United States v. McKinney, 520 F.3d 425, 428 (5th Cir.
2008).
      Section 7B1.4 is silent regarding whether a district court may impose
concurrent or consecutive revocation sentences. Therefore, the district court
was vested with the authority and discretion to impose consecutive sentences
upon revocation of Sanchez’s concurrent terms of supervised release.        See
United States v. Gonzalez, 250 F.3d 923, 925-29 (5th Cir. 2001); 18 U.S.C.
§ 3584(a).
      AFFIRMED.




                                       2